Citation Nr: 0913606	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
gunshot wound (GSW) to the back.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
any neurological or kidney conditions are residuals of the 
Veteran's service-connected gunshot wound to the back. 

2.  The Veteran's back scars measure 15 cm long by 2 cm wide, 
and 3.5 cm by 1 cm; they have not been shown to be painful, 
tender, or unstable; nor do they result in limitation of 
motion of the back. 

3.  The Veteran's residuals of a GSW wound to the back have 
been manifested by symptoms that were productive of moderate 
disability to Muscle Group XX; the Veteran's posterior 
thoracic muscle disability is manifested by small retained 
metallic fragments productive of complaints of back pain, but 
without any showing of loss of deep fascia or muscle 
substance, or loss of strength and endurance when compared to 
the sound side.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
Veteran's service connected residuals of a gunshot wound 
(GSW), to include two scars located on the back, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002, 2008).

2.  The Veteran is entitled to a separate 10 percent rating, 
but not higher, for his service-connected residuals of a GSW 
wound, which consist of a moderate thoracic muscle injury to 
the upper back. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. 


Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the 


claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the Veteran was sent a letter December 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the Veteran 
was provided with correspondence regarding what was needed to 
support his claim.  Specifically, the January 2008 statement 
of the case set forth the diagnostic criteria for the 
disability at issue and also included the provisions of 
38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
February 2007 Dingess letter apprised the Veteran of the need 
to show the nature and symptoms of his condition and the 
impact of his disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Accordingly, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  The Veteran has 
been afforded multiple VA examinations, in 


addition to being afforded a hearing before the undersigned.  
Moreover, the Veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  Indeed, the available 
service treatment records have been obtained pursuant to the 
Board's November 2006 remand.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion 

The Veteran believes that his intermittent back pain is a 
residual disability of his service-connected gunshot wounds.  
With respect to the residual scars, he has stated that he 
also experiences pain in the surrounding areas of the GSW, 
but not necessarily pain that is associated with the scars 
directly.  He also contends that a bullet/shrapnel pierced 
his kidney; however no specific residual injury or disability 
to the kidney has been alleged or medically established.  

Historically, the Veteran was service connected for residuals 
of a GSW in June 1984 and was assigned a noncompensable 
rating under Diagnostic Code 7805.  Specifically, this rating 
contemplated scar residuals of the GSW.  No other residuals 
were identified as being part of the service-connected 
disability at that time.  

In November 2006, the Board acknowledged the Veteran's 
contentions that his claimed musculoskeletal (i.e., back 
pain), neurological (i.e., radiating pain from back down 
legs, bilaterally), and kidney disabilities were also 
residuals of his 


service-connected GSW disability.  The Board remanded the 
matter for a VA examination to determine whether the claimed 
musculoskeletal, neurological, and kidney disabilities were a 
component of the service-connected disability.  Pursuant to 
that remand, an examination was conducted in December 2007.  
At that time, the VA examiner clearly found that the 
Veteran's radiating pain/numbness in the legs, and his 
claimed kidney disabilities were not related to his GSW 
disability.  However, a longitudinal review of the record 
demonstrates muscular complaints, enabling the conclusion 
that the residuals of the GSW disability do involve muscle 
injury of the thoracic region.  

Thus, based on the foregoing, the following analysis will 
focus on entitlement to a compensable rating for residuals of 
a GSW, namely scars on the upper and lower back, and moderate 
muscle injury to the posterior thoracic region.  

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings 
are, however, appropriate for an 


increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

I. Scars - Entitlement to a compensable rating for residuals 
of a gunshot wound to the back - 

In the present case, the Veteran has been assigned a 
noncompensable evaluation for his back scars (resulting from 
an in-service GSW) under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  This evaluation was assigned in a June 1994 rating 
decision and effectuated as of December 12, 1983.  The 
Veteran's request for an increased evaluation was received in 
August 2001.  In this regard, the Board notes that during the 
pendency of the Veteran's appeal VA revised the regulations 
and rating schedule for the evaluation of skin disorders, 
effective August 30, 2002. See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).

The law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but the 
Board must, nonetheless, still adjudicate whether a claimant 
"would receive a more favorable outcome, i.e., something more 
than a denial of benefits, under the prior law and 
regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Accordingly, the Board has the duty to adjudicate the 
Veteran's claim under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions. Wanner v. Principi, 17 
Vet. 


App. 4, 9 (2003).  Inasmuch as the Veteran has been provided 
with both the old and the revised regulations, the Board may 
proceed in making a determination.  

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provide that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804.

As noted above, the new criteria for Diagnostic Code 7804 
provides that a 10 percent rating will be assigned for scars, 
superficial, painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.  Limitation of 
function of the back would be rated under Diagnostic Codes 
5235-5242, for limitation of motion of the back.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
Veteran's service connected residuals of a GSW, manifested as 
scars to the back, have not been met.

Again, the Veteran's residuals of a GSW consist of back scars 
which have been rated as noncompensable under Diagnostic Code 
7805, for limitation of function of the affected part (i.e., 
the back).  

At the outset, the Board notes the Veteran's scars have not 
been shown to cause limitation of function or motion of the 
back.  Indeed, upon examination in February 1999, the 
Veteran's gait was normal; heel to toe-walking was intact; he 
was able to flex the low back to within 2 inches of the toes; 
extension, lateral bending, and rotation were all within 
normal limits.  More recently, upon physical examination of 
the Veteran in December 2007, the examiner expressly found no 
limitation of motion caused by the scars.  Therefore, as 
there is no demonstrated limitation of motion caused by the 
scars, Diagnostic Code 7805 (under the old or new criteria) 
cannot serve as a basis for a higher rating.  

The Board again notes that old Diagnostic Codes 7801 and 7802 
deal with scars due to burns, and therefore, they are not for 
application here.  

As to a higher rating under new Diagnostic Code 7801, the 
Veteran's scars would have to be found to exceed an area of 
greater than 6 square inches, or 39 square centimeters, in 
order to achieve the next-higher evaluation.  The VA 
examination report of February 1999 found one scar to measure 
80 mm long by 10 mm wide (or 8 cm long by 1 cm wide).  The 
second scar was measured as 40 mm long by 8 mm wide (or 4 cm 
long by 0.8 cm).  Upon VA examination in December 2007, the 
same scars measured 15 cm long by 2 cm wide and 3.5 cm by 1 
cm wide, respectively.  The examiner noted that the change in 
appearance/length/depth/shape of the scars was largely due to 
the fact that the Veteran had recently lost a significant 
amount of weight, thereby causing excess/redundant folds of 
skin.  Nevertheless, in light of the foregoing scar 
measurements, the Veteran does not meet the criteria for a 
higher evaluation under Diagnostic Code 7801.  

The Board also finds that a higher rating under new 
Diagnostic Code 7802 is not warranted.  The foregoing 
evidence simply does not demonstrate scarring of an area (or 
areas) of 144 square inches (929 sq. cm.) or greater to 
warrant a 10 percent rating under that code.  

With respect to a higher rating under old and new Diagnostic 
Code 7803, the VA examination reports from February 1999 and 
December 2007 fail to demonstrate that the scars are either 
unstable or poorly nourished with repeated laceration.  In 
fact, the scars were described as clean and well healed at 
the February 1999 examination; similarly, the December 2007 
examiner found that the scars were stable, and that there was 
no loss of covering of the skin over the scar such as with 
ulceration or breakdown of the skin.  The scar was without 
significant underlying tissue damage, and adherence to the 
tissue was described as mild.  Additionally, induration of 
the scar was noted as mild with slight thickening, but it was 
not inflexible.  Therefore, in the absence of a showing that 
the scars are poorly nourished or instable, a higher 
evaluation under Diagnostic Code 7803 is not warranted here. 

Regarding a higher rating under old and new Diagnostic Code 
7804, there is no indication, objective or otherwise, that 
the Veteran's scars were painful on examination.  Indeed, the 
December 2007 examiner noted that there was no pain along the 
scar, on the scar, or deep to the scar, even with careful 
persistent manual pressure.  Accordingly, a higher evaluation 
for the Veteran's residual scars is not warranted under 
Diagnostic Code 7804.  

There are no other relevant diagnostic codes which would 
provide the Veteran with a higher rating for the back scars.  

Finally, the Board acknowledges the multiple lay statements 
and hearing testimony submitted by the Veteran in support of 
his claim.  However, these statements do not describe scar 
symptomatology, but rather reflect complaints for low back 
pain, which as already discussed, have not found to be a 
component of his service-connected disability.  

Therefore, considering all evidence of record, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the Veteran meets the criteria for a 
compensable rating for service-connected gunshot wound 
residuals, as limited to his back scars.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Muscle Injury - Entitlement to a compensable rating for 
residuals of a gunshot wound to the back.

In addition to scars, the GSW residuals consist of a muscle 
injury to the back.  The in-service and post-service medical 
evidence indicates injury to the upper right posterior flank 
region, and residual shrapnel fragments near the right ribs 
at T-11 and T-12; accordingly, the Board finds that the 
residual muscle injury is most appropriately evaluated under 
Muscle Group XX, which contemplates muscle injury to the 
thoracic region (i.e. postural support of the body, extension 
and lateral movements of the spine).  Examinations and x-ray 
findings have consistently found that there was involvement 
in the right upper back/flank region as a result of the GSW.  
Accordingly, the Board will determine the rating percentage 
that most appropriately reflects the Veteran's muscle injury 
residuals.  

Diagnostic Code 5320 provides evaluations for disability of 
Muscle Group XX.  The functions of these muscles are as 
follows: postural support of body and extension and lateral 
movements of the spine.  The muscle group includes the spinal 
muscles: sacrospinalis (erector spinae and its prolongations 
in thoracic and cervical regions).  Disability for the 
cervical and thoracic region under this provision is 
evaluated as: slight (zero percent), moderate (20 percent), 
moderately severe (40 percent), and severe (60 percent). 38 
C.F.R. § 4.73 (Diagnostic Code 5320).

As set forth in the above criteria, disabilities resulting 
from muscle injuries are classified as slight, moderate, 
moderately severe, and severe. 38 C.F.R. § 4.56(d) (2008).  
Slight muscle disability contemplates a simple wound of the 
muscle without debridement or infection; a service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue. 38 
C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up 


with work requirements.  Objectively, there are entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscle compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrate 
positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2008).

Evaluating a muscle injury requires an analysis of the extent 
of the initial injury in addition to the current level of 
disability.  As described above, the Veteran suffered a 
gunshot wound to his back when he was hit by small arms fire 
in May 1969.  The service treatment records indicate that 
fragment wounds were sustained to the right flank region.  
Debridement of the wounds was initially performed on May 4, 
1969.  No artery or nerve impairment was noted.  Several days 
later, the Veteran was transferred from the Republic of 
Vietnam to a U.S. Army Hospital in Japan where he underwent a 
second procedure to close the primary wounds located in the 
right posterior chest area.  He was subsequently transferred 
to a U.S. medical facility on July 3, 1969, and then placed 
on one month of convalescent leave.  An August 1969 
hospital/narrative summary indicated that all wounds had been 
closed; pertinent physical findings revealed multiple, well 
healed, fragment wounds to the right flank region; an x-ray 
of the chest revealed no significant abnormalities; and the 
Veteran's hospital course was otherwise noted as benign. 

Essentially, the service treatment records indicate that the 
type of muscle injury involving Muscle Group XX was no more 
than moderate in nature.  A moderate type of muscle injury 
includes a through and through or deep penetrating wound from 
a bullet, shell, or shrapnel.  In this case, the service 
records show that the Veteran's gunshot wounds resulted in 
debridement, well-healed fragment wounds, and several months 
of in-service treatment.  

Given the historical record, and considering the Veteran's 
consistent complaints of muscular back pain, the Board will 
resolve any reasonable doubt in the Veteran's favor and 
conclude that his disability picture is essentially 
consistent with the criteria for moderate muscle injury under 
Diagnostic Code 5320 throughout the rating period on appeal.  
This entitles him to a 10 percent evaluation for his thoracic 
muscle disability.  In so finding, the Board notes that the 
Veteran is competent to report his observable symptoms, such 
as muscular pain.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Indeed, at his October 2005 hearing the Veteran 
testified that he is in constant pain on the right side of 
his back.  Moreover, his wife testified that she has picked 
pieces of surfaced shrapnel from his back.  Both the Veteran 
and his wife are competent to report such observable 
symptomatology.   

In light of the Veteran's testimony, and considering the 
evidence contained in the service and post-service treatment 
records, the Board finds that a 10 percent rating under 
Diagnostic Code 5320 is warranted here.  However, there is no 
basis for an evaluation in excess of that amount for any 
portion of the rating period on appeal.  Indeed, the criteria 
for moderately-severe muscle injury, as set forth under 
38 C.F.R. § 4.56(d)(3) have clearly not been met. 

In this regard, the Veteran had no complaints noted in the 
service treatment records following his gunshot injuries.  
Scars were noted on several occasions, but there were no 
findings of a deep, penetrating wound by a small high-
velocity missile.  There was evidence of debridement, but no 
prolonged infection, and no sloughing of soft parts.  There 
was also no demonstration of intermuscular scarring.  

Therefore, the evidence regarding the GSW history and type of 
residual injury fails to demonstrate a moderately-severe 
muscle injury.  Furthermore, there are no objective findings 
consistent with a moderately-severe muscle injury.  In 
reaching this conclusion, the Board calls attention to the 
December 2007 VA examination.  At that time, the examiner 
noted that spine x-rays demonstrated retained metallic 
fragment in the soft tissues of the mid-lateral back (T-11 to 
T-12).  No additional muscle or tissue damage was noted.  
Subjectively, the Veteran complained of pain 


and tenderness in both, the upper and lower quadrants of the 
back.  With respect to the low back pain, the Board notes 
that the Veteran has been diagnosed with degenerative joint 
disease of the lumbar spine, which has been found to be 
entirely unrelated to the Veteran's gunshot wound to the 
upper back.  See VA Examination, December 2007.  

In any event, the muscle injury sustained to the thoracic 
region of the Veteran's back simply does not approximate the 
disability level contemplated by the criteria for a 
moderately-severe muscle disability.  Indeed, although there 
is evidence of debridement in-service and post-service 
evidence of shrapnel residuals, are there are no indications 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  The 
evidence also fails to show more than moderate impairment of 
function, or the existence of signs of a moderately-severe 
muscle disability.  The Board acknowledges the objective 
findings of shrapnel/debridement residuals, and it further 
recognizes the Veteran's subjective complaints of 
pain/tenderness around the GSW region.  However, without any 
objective findings of moderately-severe disability, the 
muscle injury to Muscle Group XX cannot be characterized as 
anything other than a moderate disability.  Moderately severe 
muscle injury is simply not evidenced. See 38 C.F.R. § 4.73 
(Diagnostic Code 5320).  Consequently, a higher or separate 
rating is not warranted under Diagnostic Code 5302.

The Board has also considered whether a higher or separate 
rating is warranted under the provisions of Diagnostic Code 
5321, concerning injury to Muscle Group XXI.  That diagnostic 
code concerns thoracic muscles affecting respiration.  Here, 
however, there is no objective showing that the GSW residuals 
affect the Veteran's breathing.  Therefore, Diagnostic Code 
5321 is not for consideration here.  Accordingly, the Board 
finds that no other relevant diagnostic codes apply.  

For all the foregoing reasons, the Board finds that a 
separate 10 percent rating is warranted for moderate muscle 
injury to the back, which is a service-connected residual of 
his GSW.  This is a separate rating from the noncompensable 
evaluation assigned for painful and/or tender scars to the 
back.  Higher ratings and other separate ratings are not 
warranted.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against a further increase or separate rating, that doctrine 
is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; see Gilbert.


ORDER

Entitlement to a compensable rating for scar residuals of a 
gun shot wound is denied. 

Entitlement to a separate 10 percent rating for muscle injury 
to Muscle Group XX, residuals of a gun shot wound, is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


